DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                        
This office action is in response to the amendment filed on 6/29/2022.  Claims 1-13 remain pending with claims 1 and 13 have been amended.                              

Response to Arguments                           
Applicants’ arguments filed 6/29/2022 have been fully considered but are moot because the arguments do not apply to any of the current rejection.                             

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.                           
RE claim 1, the limitation of that “for the duration of the detected touch of the object” in lines 16-17 is vague and rendering claim 1 indefinite.  Since there is no prior defining of a duration of the detected touch of the object, the limitation of “the duration” lacks antecedent basis.  Correction is required.                           
Claims 2-11, 13 depending on claim 1 and therefore are rejected the same basis as claim 1.                  
RE claim 12, the limitation of that “for the duration of the detected touch of the object” in line 16 is vague and rendering claim 12 indefinite.  Since there is no prior defining of a duration of the detected touch of the object, the limitation of “the duration” lacks antecedent basis.  Correction is required.                            
The 35 U.S.C. § 103 Rejection of claims 1-13 dated 03/30/2022 is reiterated below for Applicants’ convenience.                             

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Roziere (US 2012/0188200) in view of Schneider et al (US 2015/0009178), hereafter as Schneider.                 
RE claims 1 and 12, Roziere discloses the invention substantially as claimed.                     
Roziere discloses that a sensing apparatus and a method of using it (see figure 1 and section [0155]; i.e., the device comprises an assembly of capacitive sensors) comprising: a displacement sensor comprising capacitance measurement circuitry (see figure 1 and sections [0155], [0156]; i.e., the measurement electrodes 2 and measurement electronics 7/9 for capacitance measurement) configured to provide a displacement sensor output signal indicative of a separation between a frame element and a displacement element (see figures 1/2 and sections [0158], [0159], [0160], [0161], [0162]; i.e., the separation distance between the object/finger 11 and detection surface 4); a touch sensor comprising measurement circuitry configured to provide a touch sensor output signal indicative of when an object is determined to be touching the frame element (see figures 1&2 and sections [0162], [0163], [0164]; i.e., the physical contact between the object/finger 11 and the detection surface 11); and a processor configured to output a detection signal to indicate there is determined to be a displacement of the displacement element relative to the frame element in response to determining the touch sensor output signal (see figures 2/3/4/7 and sections [0161], [0162], [0163], [0164], [0168], [0180]; i.e., the capacitance meter 7 to output a displacement distance D when the object/finger 11 is pressed into the dielectric material 14, a function of the displacement distance D up to area of object/finger 11).                                  
However, Roziere does not specifically disclose that a displacement element movably mounted with respect to the frame element; a touch sensor comprising measurement circuitry configured to provide a touch sensor output signal indicative of when an object is determined to be touching the displacement element; and a processor configured to output a detection signal to indicate there is determined to be a displacement of the displacement element relative to the frame element in response to determining the touch sensor output signal indicates an object is touching the displacement element and a difference between the displacement sensor output signal and a baseline displacement sensor output signal exceeds a threshold value, wherein the baseline displacement sensor output signal is determined from the displacement sensor output signal during a time period defined by when the touch sensor output signal initially indicates the object is touching the displacement element.                             
From the same field of endeavor, Schneider teaches that input device 1 comprising capacitive touch sensitive input surface 2, in which it can be seen that the input surface 2 comprises a plurality of planar capacitive sensors 3, which enable the position of the contact points of an object 4 on the input surface 2 to be precisely detected (see figure 1 and section [0020]).  The input surface 2 is movably mounted with respect to carriage 5 and can be horizontally displaceable/movable in the direction of the double arrow 8 with respect to the carriage 5 (see figure 1 and sections [0021], [0008], [0009]).  The input surface 2 is a displacement element and is determined to be touched by the object 4.  If the object 4 is located at different points on the input surface 2, different pressure values or force values caused by different distances between the object 4 and the pressure sensor 11 are detected (see figure 1 and section [0023]; i.e., the displacement distance of the displacement-element/input-surface 2 relative to the frame/carriage-5/attachment-6 is detected when the object 5 is touching the displacement-element/input-surface 2).  Because at the same time the position of the object 4 on the input surface 2 is detected by means of the input surface 2, the distance between the object 4 and the pressure sensor 11 perpendicular to the force direction is known as well as that a defined threshold value specified for the force or the pressure and on exceeding the threshold value, an action is triggered, e.g., user input (see figure 1 and sections [0023], [0009]; i.e., outputting a detection signal to indicate there is determined to be a displacement of the displacement element relative to the frame element in response to determining the touch sensor output signal indicates an object is touching the displacement element and a difference between the displacement sensor output signal and a baseline displacement sensor output signal exceeds a threshold value, wherein the baseline displacement sensor output signal is determined from the displacement sensor output signal during a time period defined by when the touch sensor output signal initially indicates the object is touching the displacement element).  The motivation of Schneider is to provide means for producing the haptically detectable feedback to user (see section [0007]).                       
Roziere and Schneider are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Roziere by including the teachings from Schneider in order to provide means for producing the haptically detectable feedback to user.                                
RE claim 2, Roziere in view of Schneider and the rationale above disclose that wherein the time period ends when the touch sensor output signal initially indicates the object is touching the displacement element (see Schneider, section [0023]; i.e., at the same time the position of the object 4 on the input surface 2 is detected by means of the input surface 2, the distance between the object 4 and the sensor 11 is known).                            
RE claim 3, Roziere in view of Schneider and the rationale above disclose that wherein the baseline displacement sensor output signal is set to the current value for the displacement sensor output signal when the touch sensor output signal initially indicates the object is touching the displacement element (see Roziere, section [0162]; i.e., the physical contact between the object 11 and the detection surface 4, which corresponds to the case where the distance D is substantially equal to the thickness Dc).                               
RE claim 4, Roziere in view of Schneider and the rationale above disclose that wherein the baseline displacement sensor output signal is set to an average of values for the displacement sensor output signal during the time period (see Roziere, sections [0164], [0180]).                           
RE claim 5, Roziere in view of Schneider and the rationale above disclose that wherein the processor is further configured to output a detection signal to indicate there is no longer determined to be a displacement of the displacement element relative to the frame element in response to determining the touch sensor output signal indicates there is no longer an object touching the displacement element (see Roziere, sections [0180], [0079], [0073], [0158]).                   
RE claim 6, Roziere in view of Schneider and the rationale above disclose that wherein the processor is further configured to output a detection signal to indicate there is no longer determined to be a displacement of the displacement element relative to the frame element in response to determining the difference between the displacement sensor output signal and the baseline displacement sensor output no longer exceeds the threshold value (see Roziere, section [0180], Schneider, section [0023]).                       
RE claim 7, Roziere in view of Schneider and the rationale above disclose that wherein displacement sensor comprises a reference electrode and a deformable electrode arranged between the displacement element and the frame element, wherein the deformable electrode has a contact surface facing the reference electrode and insulated therefrom by an insulator layer, and wherein at least part of the contact surface is inclined relative to an opposing surface of the reference electrode such that when the deformable electrode is compressed by a displacement of the displacement element towards the frame element there is a reduction in volume between the contact surface and the opposing surface of the reference electrode, and wherein the output signal from the capacitance measurement circuitry for the displacement sensor comprises an indication of a capacitive coupling between the deformable electrode and the reference electrode measured by the capacitance measurement circuitry for the displacement sensor (see Roziere, sections [0062], [0063], [0070, [0069], and Schneider, section [0023]).                            
RE claim 8, Roziere in view of Schneider and the rationale above disclose that wherein the deformable electrode is sized so as to be in compression between the displacement element and the frame element when the displacement element is in its rest position with no displacement load applied (see Roziere, sections [0062], [0067] and [0069]).                        
RE claim 9, Roziere in view of Schneider and the rationale above disclose that wherein the measurement circuitry for the touch sensor comprises capacitance measurement circuitry configured to measure a capacitive coupling associated with one or more touch sensor electrodes on the displacement element (see Roziere, figures 1&10 and sections [0158], [0164]).                      
RE claim 10, Roziere in view of Schneider and the rationale above disclose that wherein the measurement circuitry for the touch sensor is configured to provide the touch sensor output signal indicative of when an object is determined to be touching the displacement element in response to determining a difference between a measured capacitive coupling associated with the one or more touch sensor electrodes and a baseline for the capacitive coupling associated with the one or more touch sensor electrodes exceeds a predetermined touch detection threshold (see Roziere, figures 1/2/4/7 and sections [0162], [0163], [0164], and Schneider, section [0023]).                        
RE claim 11, Roziere in view of Schneider and the rationale above disclose that an apparatus comprising the sensing apparatus of claim 1 (see Roziere, figures 1/2/4/7 and Schneider, figure 1).                 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Roziere (US 2012/0188200) in view of Schneider et al (US 2015/0009178), hereafter as Schneider, and further in view of Luben Hristov (GB-2558912-A), hereafter as Hristov.                                    
RE claim 13, Roziere in view of Schneider disclose the invention substantially as claimed.                   
However, Roziere in view of Schneider do not specifically disclose that wherein the deformable electrode is formed from an elastomeric conductive foam.                          
Hristov teaches that a sensing apparatus for determining relative amount of forces applied to a sensing surface at a plurality of locations (see page 2 lines 14-30), wherein the sensing apparatus comprising the deformable electrode 5 which is formed from an elastomeric conductive foam (see page 10 lines 11-16).  The motivation of Hristov is to allow for separate measurements of the changes in displacements of the different regions of the sensing surface (see page 10 lines 11-16).                        
Roziere, Schneider and Hristov are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Rozimere in view of Schneider by including the teachings from Hristov in order to allow for separate measurements of the changes in displacements of the different regions of the sensing surface.                                     

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (112 Rejection) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                     
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
July 07, 2022